EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes/or additions be unacceptable to applicant an amendment may be filled as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiners amendment was given in an interview with Harry Langley on 12/21/2021.

	The application has been amended as follows:
	In the Claims filed on 12/06/2021:
	In Claim 13, line 5, the phrase “the second side;” has been replaced with the phrase ---the second side; the clamp comprises a first side and a second side hinged to meet forming a throughway for the bar; and a latch for removably coupling the first side to the second side around the bar when the first side rotates on the hinge to meet the second side; ---

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 5, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a system, comprising: a first jaw forming a first portion of a hollow cylinder; a second jaw forming a second portion of the hollow cylinder; a hinge connecting the first jaw and the second jaw; a guide rail of the first jaw, configured for removable connection of a a first lever connected to the second jaw opposite the hinge; and a second lever operatively opposing the first lever, connected to the second jaw opposite the hinge; wherein the first lever and the second lever form the latch lever.
Claims 6-8 depend either directly or indirectly from claim 5 and are allowable for all the reasons claim 5 is allowable.

Regarding independent claim 13, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a system, comprising: a clamp for a bar, the clamp includes a guide rail along an outward edge of the clamp, and a weight removably attachable to the guide rail the weight removably connected to the guide rail of the second side; the clamp comprises a first side and a second side hinged to meet forming a throughway for the bar; and a latch for removably coupling the first side to the second side around the bar when the first side rotates on the hinge to meet the second side; wherein the latch includes a first lever and second lever operatively opposing the first lever on lift of the first lever, the first lever and the second lever rotatingly connected to the first side.
Claim 15 depend either directly or indirectly from claim 13 and are allowable for all the reasons claim 13 is allowable.

Regarding independent claim 19, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a method of manufacture, comprising: forming a first jaw configured to form a portion of a throughway for a bar; forming a second jaw configured to form another portion of the throughway for the bar, the second jaw includes a guide rail for removable connection of a weight; hinging the first jaw to the second jaw; providing a latch to the first jaw and the second jaw, the latch connects the first jaw to the second jaw opposite the hinge to complete the throughway; and providing a weight removably connected to the guide rail; wherein providing the latch includes forming a first lever device connected to the first jaw; wherein providing the latch includes forming a second lever device connected to the first jaw and operable by the first lever device.
Claim 20 depend either directly or indirectly from claim 19 and are allowable for all the reasons claim 19 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M.K./Examiner, Art Unit 3784       
                                                                                                                                                                                                 /ANDREW S LO/Primary Examiner, Art Unit 3784